Title: C. W. F. Dumas to the Commissioners, 2 June 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Messieurs
       La Haie 2e. Juin 1778
      
      J’ai l’honneur de vous confirmer mes trois dernieres Lettres, savoir celle en forme de Journal, du 7 au 15e May; une autre du 19e; et la derniere du 22 au 26e May.
      Mr. l’Ambassadeur de France est de retour en bonne santé.
      Le g—— F—— est d’avis que je n’accepte point, entant que réponse à votre Lettre, celle que le G—— P—— voudra peut-être me faire de bouche quand je le verrai. Mais il s’attend, ainsi que moi, que vous m’envoyiez au plutôt la Copie du Traité, en conséquence de mes deux dernieres Lettres, afin que je puisse la présenter au G—— P——, ainsi qu’à la Régence d’Amsterdam, et que le G—— P—— ait le temps, avant que les Etats se rassemblent, de faire circuler cette Piece parmi les Membres, comme il a fait de la Lettre. Les Etats se rassembleront le Ier Juillet; ainsi il n’y a point de temps à perdre. Le g—— F—— a lu I’avis aux Hollandois, l’a trouvé bien, et a envoyé un des Exemplaires que je lui ai donnés à la Maison.
      
      Vous verrez, Messieurs, par la Traduction ci-jointe, dont le g—— F—— a fait prendre copie, que la danse va enfin commencer en Allemagne. Laissons-les faire: il n’y a point de mal à cela pour nous. L’ennemi seul y perd le reste de ses ressources.
      Lorsque Mesdes. la Duchesse de Chartres et Princesse de Lamballe arriverent de France à Rotterdam, elles se firent conduire à l’Auberge un peu avant leur suite, en négligé. Il y avoit dans la Salle une Tabagie d’Hollandois, qui les prirent pour des Actrices qu’on attendoit: ils poserent pourtant leurs pipes, parégard pour le Sexe: mais l’un d’eux leur demanda, quels étoient leurs rôles dans la troupe? Nous jouons quelquefois les grands rôles, dit Made, la Duchesse. Ces Princesses ont été entre autres à Gouda, voir faire des Pipes, et en ont emporté une grande boete pleine, de toute grandeur et figure, depuis la mesure de Brobdignac jusqu’à celle de Liliput. A Utrecht le nommé van Mollem avoit mis sa plus belle Robe de Chambre de Chits, pour leur montrer sa fameuse fabrique de soies: ce fut pour les Princesses l’homme de Porcelaine.
      On vient de me régaler du vers suivant, pour être mis au bas du portrait de Mr. Franklin,
      
       
        Eripuit calo fulmen, sceptrumque tyrannise.
        
       
      
      Je trouve ce vers admirable, sublime, préférable à tout ce que j’ai vu là-dessus, seul digne enfin de la place pour laquelle il est fait.
      Je suis avec toute la vénération & le respect imaginable, Messieurs, Votre tres humble & tres obéissant serviteur
      
       C. Dumas
      
     